SUMMARY ORDER

Plaintiff, Mellard Jennings, appeals from a May 13, 2008 judgment entered in the United States District Court for the Southern District of New York (Brieant, J.). On defendants’ motion, the district court granted summary judgment for Wyeth Pharmaceuticals and Charles Guinosso. We assume the parties’ familiarity with the underlying facts and the procedural history.
On appeal, Jennings argues that the district court erred by finding there to be no genuine issue of material fact with respect to (1) his hostile work environment claim, (2) his retaliation claim, and (3) his “failure to promote” claim.
We have considered Jennings’ arguments, and they are without merit. With respect to the first two claims, we affirm for substantially the treasons stated by the district court in its summary judgment *689opinion and order. And we decline to consider Jennings’ arguments with respect to the third, as no “failure to promote” claim was ever made in the district court. See Kraebel v. N.Y. City Dep’t of Hous. Pres. & Dev., 959 F.2d 395, 401 (2d Cir.1992).
For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.